DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 21, 2020 has been entered.
 
Summary
The present application is being examined under the pre-AIA  first to invent provisions.
The Applicant arguments and claim amendments received on October 21, 2020 are entered into the file. Currently, claims 1 and 15 are amended; claims 2-4, 6,  and 11-12 are cancelled; and claim 15 is withdrawn, resulting in claims 1, 5, 7-10, and 13-14 pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims and 1, 5, 7-10, 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the threads in the ribbon that are used for joining by welding to the protective film being the core thread or a combination of the core thread and other threads used in the ribbon”. Claim 1 recites three different threads in the ribbon: an electrically non-conductive thread (also a core thread), an electrically conductive thread, and a welding thread. The “threads in the ribbon that are used for joining by welding” are being interpreted as equivalent to the welding threads of the ribbon.
Therefore, the above limitation of claim 1 is indefinite because claim 1 recites the electrically non-conductive thread/core thread as being different and distinct from the welding thread, where the welding thread is used to join the protective film to the sheath/ribbon and the core thread contributes to a final shape given to the sheath. It is unclear whether the above limitation further limits the core thread to be equivalent to welding thread, and therefore the ribbon may only functionally comprise two different threads.
Claims 5, 7-10, and 13-14 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite due to their dependency on claim 1, which is rejected above.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 7, 9-10, and 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pithouse (US 4639545)1. Supporting evidence provided by “Is There A Difference Between Welding And Soldering?”1.
With respect to claims 1, 10, and 14, Pithouse teaches an electrically conductive surround (protective sheath) for electrical equipment such as a cable that is capable of providing screening against electromagnetic interference (EMI) but which is also useful for other electrical purposes (col. 1, lines 4-17). The surround article (protective sheath) comprises a recoverable fabric (ribbon) comprising an electrically conductive material (col. 2, lines 9-14). The fabric (ribbon) is preferably woven, with fibers in one direction being conductive and fibers in the other direction being recoverable (non-conductive core threads) (col. 2, lines 46-63). The recoverable fibers may be polyethylene, polyester, nylon, polyvinylidene fluoride (col. 4, lines 17-29), all of which are not electrically conductive as evidenced by the instant specification. The woven fabric (ribbon) may further comprise solder fiber (welding thread) woven therein (col. 7, lines 30-37). welding thread) is incorporated into the fabric (by weaving) only at only those locations where attachment to another article is required (col. 8, lines 1-19).
Pithouse further teaches improved screening results after recovery, particularly after only partial recovery, have also been noted when the fabric is provided with a polymeric material (protective film) as a laminate (col. 9, lines 66-68). Such a laminate (protective film) may take the form of an external environmentally protecting jacket or as an internal layer for improved sealing or for electrical insulation (col. 10, lines 1-17). The laminate (protective film) preferably has a thickness from 0.1-10 mm (col. 10, line 11).
Pithouse further teaches the solder fiber (welding thread) may be encased in a braided tube made of plastic such as polyester or polyolefin (non-conductive) (col. 7, lines 38-46). According to page 7 of the instant specification, polyester and polypropylene are appropriate materials for the electrically non-conductive core thread. Therefore, the soldering thread (welding thread) of Pithouse is also electrically non-conducting.
Pithouse does not explicitly state welding the laminate (protective film) to the fabric (ribbon) through the use of the solder fibers (welding threads). However, since Pithouse recognizes the solder fibers (welding threads) are used to locally attach (welding points) the fabric (ribbon) to other articles (col. 8, lines 1-18), it would have been obvious to the ordinary artisan that the laminate (protective film) could be attached to the fabric (ribbon) by way of the solder fibers (welding threads). There is no teaching in Pithouse of joining the laminate (protective film) to the fabric (ribbon) by mechanical assembly. It additionally would have been obvious to the ordinary artisan to choose whether the locally attach (welding points) the laminate (protective film) either continuously or discontinuously in either the longitudinal or latitudinal welding thread) depending on the strength and direction of attachment required. See MPEP 2143.
With respect to the solder fiber (welding thread) forming welding points, it is known in the art that welding and soldering differ in that in welding the base metal is heated and melted, whereas in soldering an additional material is provided to bond the base materials so that the base metal is heated but not melted (“Is There A Difference Between Welding And Soldering?”). In the instant case, the fabric (ribbon) is the base material which the laminate (protective film) is soldered to. However, with respect to the solder fibers (welding threads) themselves, the laminate (protective film) is welded to the solder fibers (welding threads). It is noted that soldering and welding, while slightly different in process, are method steps that result in the structure of one material being melted and bonded to another material.
The laminate (protective film) thickness range substantially overlaps the claimed range in the instant claim 1. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Pithouse, because overlapping ranges have been held to establish prima facie obviousness.

With respect to claim 5, Pithouse teaches all the limitations of claim 1 above. Pithouse further teaches the fabric (ribbon) is woven such that the recoverable fibers (non-conductive core threads) are the weft and the conductive fibers are the warp (col. 10, lines 25-28). Since the solder fibers (welding threads) are incorporated into the fabric only where attachment is needed welding threads) may extend in either the warp or weft directions.

With respect to claim 7, Pithouse teaches all the limitations of claim 1 above. It is known in the art that soldering and welding require heating either the base material or the soldering material (“Is There A Difference Between Welding And Soldering?”), therefore the welding of the laminate (protective film) is made by heat transfer.

With respect to claim 9, Pithouse teaches all the limitations of claim 1 above. The solder threads (welding threads) of Pithouse are considered functional threads, whose function is to be soldered.

With respect to claim 13, Pithouse teaches all the limitations of claim 1 above. Pithouse further teaches the recoverable fibers may be polyethylene, polyester, nylon, polyvinylidene fluoride (col. 4, lines 17-29) and the solder fiber (welding thread) may be encased in a braided tube made of plastic such as polyester or polyolefin (non-conductive) (col. 7, lines 38-46), which page 7, lines 1-14 of the instant specification identify as thermoformable material.



Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pithouse (US 4639545)2 as applied to claim 1 above, and further in view of “Avoid Weld Distortion on Thin Sheet" from Welding Design & Fabrication1.
With respect to claim 8, Pithouse teaches all the limitations of claim 1 above. Pithouse further teaches the solder fiber (welding threads) may be localized near the end of the sheath to provide connection to adjacent articles (col. 8, lines 1-18).
Pithouse is silent as to the laminate (protective film) being welded at several welding points extending along the longitudinal axis of the sheath at a distance of about 10 mm from the longitudinal edges of the laminate (protective film).
"Avoiding Weld Distortion on a Thin Sheet" teaches that distortion from welding can be minimized by minimizing the amount of welding material used through intermittent welding and placing welds near the neutral axis, or center of the part ("Avoiding Welding Distortion on Thin Sheet").
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the protective sheath of Pithouse to be welded at several points as opposed to continuously in order to avoid distortion, because “Avoiding Weld Distortion on Thin Sheet" teaches the use of intermittent welding to reduce distortion ("Avoid Welding Distortion"). Additionally, it would have been obvious to the ordinary artisan to locate the weld points such that they are close enough to the edge of the material to provide connection to adjacent articles, but not so close to the edge that the weld is distorted, including the claimed 10 mm.

Claim 9 is also rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pithouse (US 4639545)3 as applied to claim 1 above, and further in view of Tanihira (US 5223062)1.
With respect to claim 9, in the event Applicant does not agree with the broad interpretation of “functional thread” above, the claim is rejected as follows. The interpretation of “functional thread” used in this rejection is from page 6 of the instant specification, which uses the example of threads that serve the function of identification or marking as functional threads.
Pithouse teaches all the limitations of claim 1 above.
Pithouse is silent as to the thread assembly comprising functional threads that serve the function of identification or marking.
Tanihira teaches that characters, figures, or the like can be printed on the surface of flat or round cables in order to discriminate between the cables (Col. 3, lines 43-46).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the protective sheath of Pithouse to include markings on the threads in order to distinguish between threads, because Tanihira teaches that characters and figures can be printed on cables in order to discriminate between them (See Tanihira, Col. 3, lines 43-46).





Response to Arguments
Response – Claim Rejections 35 USC §103
Applicant's arguments filed October 21, 2020 have been fully considered but they are not persuasive.
On pages 6-7 of the response Applicant submits that the cited documents and especially “Avoid Weld Distortion on Thin Sheet” are silent on how to realize a structure enabling peel-off, especially because it fails disclosing the use of a core thread on a ribbon having multiple threads and the weldings being only on one ribbon surface.
The Examiner respectfully disagrees. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In the instant case, while Pithouse and Pithouse in view of “Avoid Distortion on Thin Sheet” does not explicitly describe the function of the protective film being removable, since Pithouse teaches all the structural limitations of claim 1 it is reasonable to presume the sheath of Pithouse would function in the same way.
With respect to “Avoid Distortion on Thin Sheet”, it is respectfully submitted that “Avoid Distortion on Thin Sheet” was not relied on to teach the use of a core thread on a ribbon having multiple threads and the weldings being only on one ribbon surface, Pithouse was (see rejection of claim 1 above). “Avoid Distortion on Thin Sheet” was used to teach the use of discontinuous welding points and that distortion can be minimized by placing welds nearer the neutral axis. 

On page 7 of the response Applicant submits that because the protective sheet of Pithouse is an EMI screening laminate, the one who would attempt to combine cited prior art would obviously only reach a sheath which would be substantially damaged, for example by abrasion, then losing his protective properties at the first attempt to any peel-off operation or to any of the operations cited in paragraph [0090]).
The Examiner respectfully disagrees. Claim 1 merely states the presence of a protective film, not that the protective film provides abrasion resistance or remains protective after a peel-off operation or any of the operations cited in paragraph [0090]. There is no further structure presented in claim 1 that would indicate the laminate of Pithouse is not a “protective film”. Pithouse states that the laminate may take the form of an internal later for improved sealing or for electrical insulation. The protective function of the laminate of Pithouse is protection from air, other gases, or liquids (improved sealing) or from electricity (electrical insulation). Therefore the film of Pithouse meets the functional “protective” limitation of the claimed film. While the protective function of the laminate may be different from the function of the film disclosed in the instant specification, the structural limitations of the claim are met. Applicant alleges that the Pithouse does not meet the definite structure of the protective film, but does not elaborate on the structural differences. The only claim that further limits the protective film is claim 14, which Pithouse also addresses as discussed in the rejection above.
Similarly, while the sheath of Pithouse has the protective function of magnetic protection, which may differ from the function disclosed in the instant specification, the specific protective function is not claimed and all the structural limitations of the sheath are met by the disclosure of Pithouse.
With regards to functional language or intended use limitations, the Applicant may resolve the ambiguities of a functional limitation in a number of ways, such as  using a quantitative metric (e.g., numeric limitation as to a physical property) rather than a qualitative functional feature; demonstrate that the specification provides a formula for calculating a property along with examples that meet the claim limitation and examples that do not; demonstrate that the specification provides a general guideline and examples sufficient to teach a person skilled in the art when the claim limitation was satisfied; or amend the claims to recite the particular structure that accomplishes the function (see MPEP 2173.05(g)).

On page 8 of the response Applicant states that of the options for solving a problem were either not known or finite, then an obvious to try rationale cannot be used to support a conclusion of obviousness. Applicant further submits that Pithouse would not have been considered as relevant to the invention defined in claim 1.
The Examiner respectfully disagrees. With respect to the obvious to try rationale, the Examiner used obvious to try rationale in the rejection of claim 1 to meet the limitation of welding points. As discussed in more detail in the rejection of claim 1 above, Pithouse teaches using the solder fibers (welding threads), however does not teach whether welding points are used. When it comes to welding along a fiber, it is the position of the Examiner that the welds could either be discontinuous (points) or continuous. These two choices are well known in the art and are finite.
In response to applicant's argument that Pithouse is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).
In the instant case both Pithouse and the instant invention are directed to protective sheaths comprising a woven layer of conductive and non-conductive fibers with welding threads and a protective film laminate for use with cables. Therefore, both Pithouse and the instant invention are in the same field of endeavor. Since Pithouse is in the same field of endeavor as the instant invention, Pithouse need not solve the same problem as the instant invention to be analogous art. See MPEP 2141.01(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Soelberg (US 3833755) discloses continuous lengths of flat electrical cable having segments of the cable easily strippable for termination purposes (abstract). Flat multiconductor cable may be produced by laminating conductors between sheets or ribbons of plastic insulation material (abstract). Easily strippable segments of such a cable may be made by interrupting the laminations in the insulating sheets at periodic intervals (abstract). The insulating material which has not been laminated may subsequently be cut transversely just prior to endues application, and pulled away from all conductors simultaneously, thereby exposing all conductors for termination (abstract). The invention provides continuous lengths of ribbon cables having segments located periodically along the length of the cable in which segments of the sheets of insulation are not bonded together, and in which segments of the insulating material may be easily stripped from the conductors (col. 2, lines 35-40).
Carini (US 3876462) discloses a high voltage electrical cable having at least two layers of cross-linked polyolefin insulation, i.e. polyethylene; the external layer being semi-conductive and strippable from the internal layer (abstract). Controlled strippability is accomplished by sulfonating the respective layers at their contact interface (abstract).
Apodaca (US 4513170) discloses the cable includes a flat cable including a plurality of elongate conductors enclosed in an insulative casing and a drain wire supported thereon (abstract). A wire mesh ground shield overlies the casing in contact with the drain wire along its length (abstract). An upper layer of insulation overlies the 
Schombourg (US 4767894) discloses a laminated construction comprising at least three extruded layers of polymer-based material in which an intermediate layer (4) between a first layer (3) and a second layer (5) is strippably bonded to the first layer (3) and fully bonded to the second layer (5) such that the second layer together with substantially all of the intermediate layer (4) is readily strippable from the first layer (3) (abstract). In particular, the invention relates to an insulated electrical cable in which such a laminated construction is arranged substantially coaxially about a core conductor (1); the first layer (3) being an inner layer of insulating material, intermediate layer (4) being either of insulating material or of a semi-coductive shielding material and the second layer (5) being an outer layer of a semi-conductive shielding material (abstract). Preferably, an additional layer of semi-condutive shielding material is positioned between the core conductor (1) and the first layer (3) 
Leggett (US 6351589) discloses a removably coated optical fibre (10) comprising an optionally clad optical fibre core (12) and a removable coating (abstract). The coating is formed from an elongate tape (14) having two edges (16, 18) (abstract). The tape (14) is affixed adjacent the edges along a substantial part of the length of the tape (14) to form a releasable seam (20) (abstract). Access to the fibre core (12) is obtainable by peeling apart the seam (20) (abstract). Alternatively, distinct upper and lower tapes (24, 26) may be used to form the removable coating (abstract).
Fewkes (US 6869981) discloses an optical fiber coating that exhibits the characteristics of a pressure sensitive adhesive (abstract). A viscoelastic window for the coating will include at least one set of coordinates that is within Quadrants 2, 3, or 4 or the Transition Flow Region of the Chang viscoelastic of the rheological master curves or will not include at least one set of coordinates that is not within Quadrant 1 of the Chang viscoelastic of the rheological master curves (abstract).
Lambert (US 2013/0306351) discloses an insulated cable is disclosed which comprises an electrical core conductor (1) having arranged coaxially around it at least three extruded layers of polymer-based material, which layers comprise an insulating layer (3) comprising a copolymer of polyethylene and an acrylate, an outer layer (5) of a semiconductive material, and an intermediate layer (4) between the insulating and outer layers which comprises polyethylene and is substantially free of any acrylate or conducting material, such that the outer layer (5) is strippable from the intermediate layer (4) (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Previously presented
        2 Previously presented
        3 Previously presented